Once again I shall rely on
the kindness of those who interpret our speeches, since
I am yet again putting them to the test of working
without a written text.
I shall switch between repetition and familiar
issues, between deception and truth.
First, repetition. As last year, the President of the
Democratic Republic of the Congo, Mr. Laurent-DÈsirÈ
Kabila, has sent me to this very same rostrum to speak
about the same issues. Once again our invaders and
aggressors  from Rwanda and Uganda in
particular  are in our country, and I shall speak about
this again. This falls under the heading of repetition.
I shall talk about this issue in the spirit and the letter of
the principles of the United Nations. The letter is
important insofar as it helps us make sense of this
situation. I would suggest to delegations a small
exercise regarding the reputedly historic work we do
here. By playing with historic a little, by transposing
a letter or two, another meaning can be found.
I am awaiting the letter of the solution that the
United Nations will adopt one day regarding the
problem of the aggression against, and occupation of
our country by, people who are here in this very Hall
and who have spoken falsely yesterday and today.
Uganda has said that it has come to my country in
order to solve problems among the Congolese. Have
the Ugandans come as tourists? Have they come as
scientific researchers?
We need to return to the letter of the definition of
aggression. These people, who ordinarily are our
neighbours, leave their country, cross our borders,
come into our country and are occupying it even as I
speak. And, as if they had not already gone too far,
they have taken it upon themselves to say what we
should do to settle the problems among the Congolese
people. They do not talk about inter-Ugandan dialogue;
they do not talk about inter-Rwandan dialogue. They
talk about the inter-Congolese dialogue. Perhaps that is
why they are slitting people's throats, massacring
people, cutting off penises, burying women alive. They
are planting fields of arms in the way that Van Gogh
planted fields of sunflowers, burying women alive and
leaving their arms sticking out of their graves  with
the idea of later harvesting arms. They have multiplied
the number of Dachaus by thousands. They shut up our
populations in their humble huts and then set the huts
on fire. Perhaps this is their understanding of
participating in a solution to the Congolese problem.
Unjustifiably!
It is a deception for the head of State of one of
these countries to play around in New York and say
We will not leave the Democratic Republic of the
Congo. Notwithstanding the clear resolutions of the
Security Council  resolutions 1234 (1999) and 1304
(2000)  which state plainly that the Rwandans, the
Ugandans and Burundians must leave the Democratic
Republic of the Congo, representatives of those
countries come here and say We will not leave.
These impostors come to this very building and dare to
engage in such arm wrestling for the benefit of the
26

leaders and other representatives of the countries
gathered here.
I do not want someone to tell me  even if it is
true 

You have made a wonderful speech.

I want to be told We shall report back to our
Governments and heads of State what you said,
because it is the truth: truth in response to deception.
As the philosopher Spinoza said, Verum index sui et
falsi; that is, truth is a touchstone both of the truth
itself and of falsehood. One of our singers  his name,
Koffi Olomide, is worth remembering  sings, in one
of the languages that are well known to Africans who
listen to Congolese music and from which I am
translating: A lie takes the elevator, but the truth uses
the stairs. The phrase is even prettier in Lingala.
And so it is  the lies of the aggressors have
quickly arisen to fool people. They are trying to pass
for little lambs, these people who are in a country that
is not their own, where no one wants them to be and
where they have not been invited. They are there. And
they have the nerve to say We will not leave,
notwithstanding the clear Security Council resolutions
that enjoin them to leave our country without delay or
conditions.
I am repeating today what I said last year;
however, I must repeat this because these people are
still in my country and show no sign of leaving. They
have outrageous plans, such as creating a Great Lakes
Republic by cutting up our country and joining entire
provinces of it to their countries.
All of this will seem quite clear if you look at a
map of my country. You will see that our 2.347 million
square kilometres are located amid small asteroids that
gravitate around it in some sort of Brownian motion.
They enter our country, massacre people and, as I said
earlier, shamelessly state that they are not going to
leave. They believe that this lie will prevail because it
has taken the lift, while our truth has to take the stairs.
But I believe that our truth is making headway in your
minds. Right is on our side.
None of our own soldiers are in Kigali or in
Kampala, but there is an unwanted multitude of foreign
soldiers in my country, growing in number as well as in
weaponry. No doubt they are there for tourism. Since
we are embarking upon a historic millennium  and
we should consider the meaning of that adjective  we
must remind those people that they have to leave now,
today. They should go home. They must not remain in
my country because what they are doing is abominable.
I have given the Assembly a Dantesque
description of what these people are doing in my
country, supposedly for peaceful reasons. They are
massacring people, as I have stated. They are burying
women alive and cutting off the penises of prisoners.
This needs to be analysed. Why would anyone do that
to prisoners? The lies in the lift will not tell you about
that, but the stairway will. I hope you will inform your
respective Governments of the realities of the situation
in the Democratic Republic of the Congo. People say it
is complex, but in fact it is not complex at all. Those
people are not in their country. They have crossed our
borders, supposedly to secure their own borders and
supposedly because the génocidaires are in my country,
occasionally returning to their own countries to sow
disorder.
Once again, look at a map of our country. You
will see that the asteroids that I mentioned, Rwanda in
particular, have borders on Lake Kivu. It is a very
small area that is the real border between us. If you
look at the map, you will see that these asteroids, in
order to secure their borders, have gone 2,000
kilometres beyond this real border, to the Atlantic, to
start a war. We do not know how they manage to move
their soldiers around because they do not have
aeroplanes; however, know that they manage. They
move heavy weaponry 2,000 kilometres in order to
start a war, the purpose of which is to defend their
borders 2,000 kilometres away. Who can possibly
believe this? Who can claim that this is the truth?
When you wish to defend and secure your border, you
put your troops at your border so that others do not
cross.
There is yet another lie: they say that they are
pursuing the perpetrators of the genocide that everyone
remembers from 1994. They claim that they are
pursuing them because they have hidden in our
country. Well, these people occupy two provinces in
the border area of our country and one other province
that is even farther away, farther from the equator.
They have never caught any génocidaires, living
or dead. It would be a shock if they did. The Rwandans
27

are saying that there are génocidaires in the
Democratic Republic of the Congo in order to justify
their presence. However, they have never caught any.
Why have they never caught a génocidaire? I
think they are incapable of doing two things at once.
Each Rwandan or Ugandan has only two hands, and
those two hands are busy. Do you know what they are
doing? They are taking our diamonds, copper, gold,
precious wood and rare animals, which they do not
have on their asteroids. And they are becoming
diamond exporters. If you look at the stock exchange,
you will see that Rwanda this month exported so many
diamonds, but those diamonds are covered in the blood
of the Congolese people. The gemocracy that
employs them is doing the same thing in Sierra Leone,
Liberia and Angola. One could say that the common
denominator between those countries and ours is that
we are under the thumb of gemocrats who prevent us
from creating democracy. We have gemocrats against
democrats. That is the deepest meaning to be found in
these poor countries that wish to become rich through
pillaging and plundering, which they do in the full light
of day where everyone can see them. What is more
surprising still is that nobody tells them to stop their
plundering and go home. This is an absolute fraud, and
it threatens our African brothers as well. A country that
is one eightieth the size of ours, that not long ago,
before Lumumba, held the reins of our country, dares
to allow its justice system  because in our country
there are patriots and nationalists 
I come from a province near the Atlantic, 2,000
kilometres away from the Rwandan border. I see
appear in my province people who are easily
recognized by their phenotype, accompanied by some
Congolese passing through the province on their way to
Kinshasa. They even go to the airport to defend their
borders, which are 2,000 kilometres away. Our patriots
and nationalists stand up and do not welcome them. We
tell them what we must tell them, as a true patriot
would do in the face of the invader.
That country, one eightieth the size of our own,
allows its justice system to prosecute me, to issue an
arrest warrant against me and to inform all other
countries that if I go to their country, I should be
arrested for crimes against humanity, just because I
spoke as a patriot against those who have come into my
country.
One country, more powerful than the others, has
asked, because of the thrashing it has received, to be
allowed a corridor to the Atlantic. We do not know how
these people got to the province of Kivu, which they
have virtually annexed. They have changed the local
administrators, appointed new governors and changed
the telephone system. In order to call this province, you
have to dial the code for Rwanda. This is well known.
They even direct automobile traffic. In other words,
they have completely taken over our province.
Nonetheless, in their speeches they say they are in
favour of the territorial integrity and political
independence of the Democratic Republic of the
Congo. At the same time, though, they are appointing
governors in our country, changing the names of our
streets and making decisions as if it were their country.
These countries have spilled blood in our jungle
and dare to assume the right to tell us who our Minister
for Foreign Affairs should be. In threatening my
freedom of movement, perhaps they imagined that I
would not manage to reach New York, but we have
more than one trick up our sleeve. Here I am. I will
leave New York and go wherever my President tells me
to go. We hope that other countries that wish to
maintain good relations with us will refuse to heed
these uneducated judges.
I say uneducated because I have urged our
people to rise and crush the invaders and to make them
eat their words, but these judges thought I had called
for the invaders to be strangled. These judges are so
uneducated they did not realize that I was quoting
Voltaire. And now that I've admitted to quoting
Voltaire, they will probably issue international arrest
warrants for him, because they have no idea who he
was. Who are these countries to appoint themselves
universal judges and to prosecute people who are not
their citizens for acts that were not committed in their
territories? These judges do not rely on law  since
their position is indefensible  but on the law of the
jungle, because they are hunters. They made their
pronouncements two years ago. They are like hunters
who make no sound as they stalk their prey, but I too
am silent. I have not been warned or notified, but
INTERPOL knows it must arrest me if it gets its hands
on me. They have been just like big game hunters.
Everyone knows what happened to our Prime
Minister, Mr. Lumumba. In the tragedy in which a
Secretary-General of the United Nations lost his life,
the people  one person in particular  who carried
28

out that dirty work dissolved Lumumba's body in
sulphuric acid. Perhaps they are after me now because
they are suffering a shortage of sulphuric acid. This
gentlemen kept one of Lumumba's teeth as a talisman
and displayed it on television, admitting that they had
dismembered Lumumba's body, dissolved it in
sulphuric acid and kept his tooth as a charm. These
universal judges have not been moved to prosecute the
person who boasts of having dissolved Lumumba's
body and kept one of his teeth. I think these people
intend to open a museum some time soon and to grow
rich charging admission to see Lumumba's tooth.
My African brothers may also be prosecuted
when people arrogating the right to appoint members of
Government issue warrants for them. That is why my
brothers should not remain silent. They are foreign
ministers and the same thing could happen to them.
They should react. They should not think of me as
someone who is uneducated. These countries must be
prevented from acting beyond their rights. No one
assigned them the task of running the world's affairs
through their own brand of justice.
I do not wish to linger on this ridiculous topic,
but I would go even further in discussing truth and
mendacity. Everyone is convinced that we are erecting
obstacles to the diplomatic work of the United Nations,
but Lumumba's tooth should be a sign that we have
historical reasons for our actions. What goes around
comes around. I recognize that we have been very
particular about how the United Nations forces may be
deployed, but we have acceded to the Organization's
wishes. We agreed to the Mission and to the Lusaka
Ceasefire Agreement, although the fire has yet to
cease. People persist in believing in the validity of the
Agreement, but it was signed on 10 July 1999 and the
fires are still burning today and the war continues.
Still, people keep talking about the Lusaka Ceasefire
Agreement.
Well, the Lusaka Ceasefire Agreement designates
the invaders, the aggressors, as parties. These parties
signed the Agreement, but Security Council resolution
1304 (2000) implies that they are the aggressors and
enjoins them to leave my country. Thus, they are no
longer parties, but aggressors who should leave as soon
as possible.
Moreover, their Congolese puppets are playing
the role of Trojan horse. These invaders have exploited
certain Congolese supporters of Mobutu to justify their
invasion of our country and their aggression. Now, one
of these asteroids is giving shelter to Mobutu's former
soldiers. They are training in Kampala and their aim of
returning to Kinshasa has been openly declared. One
large country is helping others to build military bases
on our borders and is training their soldiers in order to
increase tourism in our country.
We must be vigilant. We must act to ensure the
implementation of the United Nations resolutions. We
would tell the United Nations that, in order to be more
effective and to have a greater chance of success, it
must implement its own resolutions. I would express
the hope that I shall not have to return here next year to
repeat yet again that the Rwandans are still in my
country, sowing death and pillaging our land. The
United Nations must finally implement its own
resolutions.
How can it do so? It can compel the Ugandans
and Rwandans to return to their homes. We do not want
them in our country. They are our eternal neighbours,
asteroids that orbit our planet. Let them go home. Let
them talk to us. We want this war to end as all others
do: with negotiations. The Second World War ended in
negotiations; the war in Algeria ended in negotiations
between France and the National Liberation Front; the
war in Viet Nam ended in negotiations between the
host country here and the Vietnamese; the war between
Protestants and Catholics in Northern Ireland, which
has broken all endurance records, is showing signs of
ending soon. How? Through negotiations between the
Catholics and the Protestants.
Just the other day, in reference to another topic, I
mentioned that Security Council resolution 242 (1967)
was adopted over 40 years ago, but that it is only now
beginning to be implemented. Now, we are not going to
wait 40 years for our Clinton and our Camp David. The
United Nations must implement its resolutions
immediately. It must support us to ensure that the
aggressors, whatever they may say, go home. They are
not at home. We do not want them in our country. They
must go home.
The Second World War erupted after a long
incubation. We now see hope for perpetual peace
following that war, but I agree with Paul …luard that we
must be vigilant because the womb that bore the vile
beast is still fertile. We want all men, even our
enemies, to be our brothers. We want to rebuild our
country, which was dismantled by the excesses of
29

Mobutu. Like luard, we want to turn water into light
and, as I said, to make every man our brother.
That is my message to the Assembly. I repeat: do
not tell me
(spoke in English)
You have made a wonderful speech.
(spoke in French)
Say We have understood your message and we shall
tell our Governments to implement the relevant United
Nations resolutions immediately so that the aggressors
go home. Please help us to talk with them, in order to
put an end to this war, which should end as all wars
end. Some of us lost all our hair waiting for the blessed
day, 17 May 1997, after 32 years of activity. Look at
President Kabila's head and mine; we can be
recognized by our advanced baldness, which came
about while we were waiting for the moment when we
could re-enter Kinshasa.
So, my African brothers and my brothers from
other countries, including many from Latin America, I
conclude with a Spanish saying. I do not wish to
translate it, so those who do not understand will have
to stop a Spanish-speaking colleague and ask What
did he say?:
(spoke in Spanish)
When your neighbour's house is on fire, watch out for
your own house.